Citation Nr: 1139412	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  04-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right lower extremity injury, other than the right great toe.

2.  Entitlement to service connection for a right lower leg/ankle condition claimed as secondary to the service-connected residuals of a right great toe injury.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran had verified active duty for training (ACDUTRA) service from May 1985 to August 1985 with additional periods of ACDUTRA and inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by which the RO denied, in pertinent part, service connection for a right foot/leg injury.  

In April 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been associated with the record.

In October 2007 and in December 2010, the Board remanded this issue to the RO for further development of the evidence.

In September 2011, the Veteran waived initial RO consideration of new evidence submitted following the issuance of the August 2011 supplemental statement of the case.  38 C.F.R. § 20.1304 (c) (2011).  

The Board notes that the Veteran has argued that service connection for right lower extremity disability other than the right great toe is warranted under two theories of entitlement, namely direct service connection and secondary service connection.  Because the RO addressed only the former, the Board will not address the latter until further development is accomplished.

The issue of entitlement to service connection for a right lower leg/ankle condition claimed as secondary to the service-connected residuals of a right great toe injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no causal connection between claimed residuals of a right lower extremity injury, other than the right great toe, and service.  


CONCLUSION OF LAW

Residuals of a right lower extremity injury, other than the right great toe, were not incurred in or a result of active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in an October 2003 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice provided in March 2006 addressed the applicable information regarding rating criteria and effective dates.  Any defect as to the timing of this claim was cured because the RO readjudicated it on a number of occasions to include in an August 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78  (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, and the Veteran had an opportunity to testify at a hearing before a DRO at the RO.  He was also afforded a VA medical examination in furtherance of his claim in January 2010.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

Factual Background 

In a February 1985 report of medical history, the Veteran denied all listed medical conditions and symptoms.  No disabilities of the lower extremities were found during the associated medical examination.  

In a June 1986 medical history report completed by the Veteran for enlistment purposes, he denied all medical conditions and symptoms noted.  The June 1986 report of medical examination for enlistment purposes indicated no abnormalities of the feet or of the lower extremities in general.  

In March 1990, the Veteran sustained a right great toe injury while running.  He also suffered a right ankle sprain.  An X-ray study of the right ankle revealed no abnormalities.  In May 1990, the Veteran was suffering from acute tendonitis of the right foot.  Running and jumping were restricted.  In July 1990, tendonitis of the right foot was noted, and running and jumping were both restricted.  These episodes of tendonitis do not appear to have implicated the right ankle.

In a report of medical history completed by the Veteran in October 1990, he identified no medical problems.  A medical examination conducted that month revealed no abnormalities of the feet or lower extremities.  
 
In April 1999, the Veteran completed a report of medical history in which he cited no abnormalities and indicated expressly that he was "in very good health."  The corresponding medical examination report reflected no disabilities of the feet or lower extremities.  Indeed, the lower extremities were characterized as normal.  

During his April 2005 DRO hearing, the Veteran testified that during an incident in service in which he sustained a right great toe injury he also injured his right leg and ankle and that stitches were employed to treat the right leg injury.  The Veteran, however, appeared to deny a current right lower extremity problem. 

On January 2010 VA orthopedic examination, the Veteran asserted that he injured his right ankle during the same incident in which he sustained a right great toe injury for which service connection has been granted.  The Veteran voiced no complaints regarding the right lower leg other than those concerning the right ankle and right great toe.  The Veteran stated, however, that he sustained a laceration to the right lower leg when he fell and that the wound was sutured.  Objectively, the examiner noted that walking and standing were not limited.  There was no pain, swelling, heat, redness, stiffness, or a history of surgery.  The Veteran had not sought any medical care for the right lower extremity, had no right lower extremity flare-ups, and did not use orthopedic assistive devices.  On weight bearing there was very mild pes planus bilaterally.  There were bilateral bunions.  There was no evidence of abnormal weightbearing.  There was mild tenderness to palpation of the right ankle without swelling, heat, or redness.  There was no crepitus on range of motion testing.  As to the right lower leg, there was no evidence of a scar.  There was no swelling, tenderness, or pain.  The examiner diagnosed, in pertinent part, bilateral hallux valgus, bilateral pes planus, right ankle tenosynovitis, and a normal right lower leg examination.  The examiner found no evidence of a right lower leg injury to include evidence of a laceration.  Objectively, there was no sign indicating the suturing of a laceration.  The Veteran, moreover, admitted that he had no problems associated with the right leg specifically.  There was no evidence of a scar.  The examiner, therefore, opined that the claimed the lower leg disability was not related to service.  The examiner noted the 1990 diagnosis of a right ankle sprain, and treatment records indicated improvement of the right ankle.  The examiner emphasized that during an October 1990 examination, the Veteran voiced no complaints regarding the right ankle.  The examiner indicated that a 1999 reenlistment examination report indicated no complaints regarding the right ankle.  Both of the foregoing examination reports reflected no disability of the right ankle.  As such, the examiner concluded that he could not establish, based on the evidence, a chronic condition while the Veteran was on active duty.  Further, the examiner asserted that there was no interim data reflecting a chronic right ankle disability.  The examiner found that the Veteran had an acute right ankle condition in service that resolved without chronicity.  The examiner opined that the Veteran's current right ankle condition was not likely related to service or in-service treatment for the right ankle.  

Discussion 

At the outset, the Board does not find the Veteran credible with respect to allegations of a right leg injury in service that required sutures.  The Veteran is certainly competent to provide evidence regarding such an occurrence.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a lay person is competent to provide evidence regarding conditions readily perceived by the senses).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, because there is no contemporaneous medical evidence of a right leg injury that is distinct from a right ankle injury and because there is no current evidence of scarring indicative of previous sutures, the Board cannot but conclude that the Veteran lacks credibility in this regard.  The Board reminds the Veteran that VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Because there is no evidence of a present disability of any part of the right leg other than the right ankle, service connection for a right leg injury is denied.  38 C.F.R. § 3.303; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233 , 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The Board emphasizes the Veteran's April 2005 hearing testimony in which he appeared to deny the presence of a current right leg disability.

Regarding the right ankle, it is clear that the Veteran suffered a sprain in service.  There is also evidence of a current right ankle disability, which is a necessary condition for the granting of service connection.  Id.  The only competent medical opinion of record regarding the etiology of the current right ankle disability is contained in the January 2010 VA examination report.  In that report, the VA examiner concluded that because the Veteran's in-service sprain resolved without residuals and because there was no continuity of symptomatology between the current right ankle disability and service, there was no apparent link between the current right ankle disability and service.  Pursuant to this opinion, which indicates there is no nexus between a current right ankle disability and service, service connection for a right ankle disability must be denied.  38 C.F.R. § 3.303.

The Board observes that the Veteran has provided information from the Internet on ankle sprains.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463  (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the Internet information provided, like treatise evidence, is general in nature and does not specifically relate to the facts and circumstances surrounding the Veteran's case.  As such, it has limited probative value, and the Board has not relied upon it.

Finally, in reaching its decision herein, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for the right leg/foot injury is denied.


REMAND

The Veteran argues that he suffers from a right lower extremity disability secondary to his service-connected right great toe disability.

In a VA examination report dated in January 2010, the VA examiner addressed only whether there was a right lower extremity disability other than that of the right great toe that was related to service.  He concluded that there was not.  However, the examiner did not address the issue of whether any right lower extremity disability to include a right ankle disability was the proximate result of the service-connected right great toe disability or worsened by it.  As such, a VA examination to answer these question must be scheduled.  

Accordingly, the case is REMANDED to the RO AMC for the following action:

1.  Schedule a VA orthopedic examination for a diagnosis of all extant right lower extremity disabilities other than that of the right great toe.  After the diagnosis or diagnoses are made, the examiner is asked to opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that each such disability is due to or made worse by the service-connected right great toe disability.

The examiner is asked to review all pertinent documents in the claims file in conjunction with the examination and to indicate in the examination report whether the requested review took place.  A full rationale for all opinions and conclusions should be provided.

2.  Undertake any other development deemed necessary and readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  The Veteran and his representative should be given an opportunity to respond to the supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


